Citation Nr: 1204061	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left foot capsulitis, neuroma and metatarsalgia.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for left foot capsulitis, neuroma and metatarsalgia and assigned a 10 percent rating effective April 30, 2009.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding is of record.  

The issue of entitlement to service connection for a back disorder and the issue of entitlement to an increased rating for the service-connected left ankle disability have been raised by the record, see September 2011 hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The symptoms associated with the Veteran's service-connected left foot capsulitis, neuroma and metatarsalgia more nearly approximate the criteria for a severe foot injury.  



CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected left foot capsulitis, neuroma and metatarsalgia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for left foot capsulitis, neuroma and metatarsalgia was granted as secondary to the service-connected chronic left ankle strain with degenerative joint disease, and a 10 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, DC 5279, effective April 30, 2009.  See September 2009 rating decision.  The Veteran contends that he is entitled to an increased rating because he is getting worse by the day, can hardly walk, is in pain, and only obtained temporary relief with an injection.  See January 2010 statement in support of claim.  He testified that he takes Tylenol three times a day, which does not relieve his pain completely, wears a brace on his foot, is in need of a wheelchair because it is difficult to walk, limps around the house and utilizes a cane, is unable to exercise, does not attempt to stand, and does not go out because of his limp.  See hearing transcript.  

Diagnostic Code 5279 provides a 10 percent rating for unilateral or bilateral anterior metatarsalgia (Morton's disease).  The Board notes that a 10 percent rating is the maximum rating allowed under DC 5279.  As such, the assignment of a rating in excess of 10 percent is impossible under these diagnostic criteria.  

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993): see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  

For the reasons to be discussed more fully below, the Board finds that the Veteran's service-connected left foot capsulitis, neuroma and metatarsalgia is more appropriately evaluated pursuant to 38 C.F.R. § 4.71a , DC 5284 than DC 5279, as these criteria reflect the Veteran's predominant disability picture.

In a February 2009 letter, Dr. P.K. reported that the Veteran had been seen with complaint of left foot pain, at which time he was examined and diagnosed with capsulitis and metatarsalgia of his left forefoot.  He was also noted to have these conditions secondary to severe deformity of the foot, which causes a severe abduction and pronation of the foot.  The progress note associated with this visit, which was an initial visit, is also included in the claims folder.  

The Veteran underwent a VA foot examination in June 2009, at which time his claims folder was available and reviewed.  He reported pain in the ball of his left foot that traveled into the middle toes.  The Veteran indicated that the pain was constant regardless of his activity and described it as sharp and burning with numbness in the toes as well.  He stated that he felt a "knot" in the bottom of the foot and had been given foot orthoses, which helped, but still had considerable pain when barefoot.  The Veteran indicated that his condition had been getting progressively worse and that he had partial relief from rest and elevation.  He reported left foot pain (while standing, walking and at rest), heat (at rest), weakness (while standing and walking), lack of endurance (while standing and walking) and indicated that the location of the following symptoms was on the ball of his foot into the toes.  He did not identify swelling, redness, stiffness, or fatigability.  The Veteran denied flareups of foot joint disease but reported functional limitations on standing and walking, specifically being able to stand more than one, but less than three, hours and being able to walk more than one quarter of, but less than one, mile.  He indicated that he was using orthotic inserts for left foot pain (over the counter spenco arch supports) and that their efficacy was fair.  

Physical examination of his left foot did not reveal any swelling or instability but there was objective evidence of painful motion (pain with end range of motion of subtalar joint eversion; pain with dorsiflexion of central digits three and four), tenderness (pain with palpation of plantar digital sulcus at second and third interspaces; pain with direct palpation of dorsal and plantar aspects of third interspace at ball of foot), weakness (unable to do single heel rise on left), and abnormal weight bearing (callosities; unusual shoe wear pattern).  The examiner noted that there was no skin or vascular abnormality, evidence of malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy of the foot.  The Veteran's gait was described as antalgic and ataxic with severe and complete pronation of the left foot and severe abduction of the left foot in gait and stance.  X-ray results were reported and the examiner indicated that Mulder's sign was positive, which is indicative of intermetatarsal neuroma in the left third interspace.  

The Veteran was diagnosed with neuroma versus capsulitis of the left foot.  The examiner noted mild effects on chores, traveling, feeding, bathing, dressing, toileting, grooming and driving, moderate effects on shopping, exercise and recreation, and that sports were prevented.  The examiner further reported that in light of the Veteran's presenting symptoms, it is likely that the pain in the ball of his foot is a neuroma.  Burning pain with numbness of the adjacent toes which is constant even off weight bearing and by way of physical examination was noted such that the differential diagnosis should include neuroma and capsulitis of the left forefoot, either of which could be caused by or related to his ankle condition.  The examiner concluded that capsulitis, neuroma and metatarsalgia of the left foot were due to or a result of the Veteran's left ankle condition and indicated that he had diagnosed ankle valgus and severe capsulitis and metatarsalgia.  It was also noted that the ankle had resulted in compensatory foot abduction that can lead to mechanical imbalances in the forefoot which will result in the conditions observed in this Veteran, as well as a host of other pathologic foot conditions.  

The x-ray noted by the VA examiner is of record.  Two weight-bearing views of the Veteran's left foot contain an impression of mild degenerative osteoarthritic changes the first metatarsophalangeal joint, first interphalangeal joint the possible and distal interphalangeal joints of the second through fifth toes; no evidence of pes planus; moderate degenerative osteophytic changes noted in the anterior aspects of the tibiotalar joint with associated space narrowing, sclerosis and tiny osteophytes; and the distal tibia appears to be mildly posterior subluxed with respect to the talus on the lateral view which may be positional in nature, clinical correlation is recommended.  

As noted above, the Board finds that service-connected left foot capsulitis, neuroma and metatarsalgia is more appropriately evaluated pursuant to DC 5284, which provides the rating criteria for other foot injuries.  Under these diagnostic criteria, ratings of 10, 20 and 30 percent are assigned for moderate, moderately severe, and severe disability, respectively.  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Board also notes that DC 5276 provides the rating criteria for acquired flat foot.  Ratings in excess of 10 percent are provided for unilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (20 percent) and for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances (30 percent).  

Dr. P.K. reported severe deformity of the foot, which causes a severe abduction and pronation of the foot.  See February 2009 letter (emphasis added).  The June 2009 VA examiner reported severe and complete pronation of the left foot, severe abduction of the left foot in gait and stance, and severe capsulitis and metatarsalgia, and also noted the presence of tenderness (pain with palpation) and abnormal weight bearing (callosities).  See VA foot examination report (emphasis added).  The Board acknowledges that the June 2009 left foot x-ray indicated that there was no evidence of pes planus (flatfeet) such that DC 5276 is not for application; the symptoms associated with the Veteran's service-connected left foot capsulitis, neuroma and metatarsalgia as described by Dr. P.K. and the VA examiner, however, resemble the criteria found for a 30 percent rating for pronounced unilateral flatfoot under this diagnostic criteria.  

In light of the foregoing, the Board finds that the symptomatology associated with the Veteran's left foot capsulitis, neuroma and metatarsalgia more nearly approximates the criteria for a 30 percent evaluation under DC 5284 for a severe foot injury.  The assignment of a 30 percent rating for left foot capsulitis, neuroma and metatarsalgia represents a complete grant of the benefit sought on appeal because it is the maximum rating allowed for a unilateral foot disability.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's left foot, to include painful motion, tenderness, weakness, and abnormal weight bearing, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 5276-5284), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted for this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is unemployed and that he testified in November 2011 that he had wanted to continue working but could not because of his left ankle.  At the time of the June 2009 VA examination, however, he reported that he had retired from his job as a barber/hairdresser in 2003 based on eligibility by age or duration of work.  Irrespective of the foregoing, the Veteran has never asserted that he is unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to any of the Veteran's service-connected disabilities, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the assignment of a 30 percent rating represents a complete grant of the benefit sought on appeal because it is the maximum rating allowed for a unilateral foot disability, the duty to notify and assist has been met to the extent necessary.  In light of the foregoing, the Board finds there is no prejudice to the Veteran in not obtaining outstanding VA treatment records.  



ORDER

An initial 30 percent rating under Diagnostic Code 5284 for left foot capsulitis, neuroma and metatarsalgia is granted, subject to the regulations governing the payment of monetary benefits.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


